 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   Brandy Brewer,                                    No. CV-1:16-1091-SMM
10                  Plaintiff,                         ORDER
11   v.
12   Leprino Foods Company, Inc.,
13                  Defendant.
14          On May 9, 2019, Plaintiff Brandy Brewer (“Brewer”) filed a Motion for New Trial.
15   (Doc. 120.) Then, on May 10, 2019, Brewer filed a Notice of Appeal to the United States
16   Court of Appeals for the Ninth Circuit. (Doc. 121.) However, the Ninth Circuit issued an
17   Order on June 6, 2019, notifying the parties that the “appellate proceedings…shall be held
18   in abeyance pending the district court’s resolution of the pending [Motion for New Trial].”
19   (Doc. 128 at 1.) On July 16, 2019, the Court issued an Order, denying Brewer’s Motion for
20   New Trial. (Doc. 142.) Accordingly,
21          IT IS HEREBY ORDERED directing the Clerk of Court to mail a copy of this
22   Order and the Court’s Order ruling on Plaintiff Brandy Brewer’s Motion for New Trial
23   (Doc. 142) to the United States Court of Appeals for the Ninth Circuit to be considered in
24   conjunction with Brewer v. Leprino Foods Company, No. 19-16007 (9th Cir. 2019).
25          Dated this 17th day of July, 2019.
26
                                                      Honorable Stephen M. McNamee
27                                                    Senior United States District Judge
28
